Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Substance of Interview
On Monday, November 22, 2021, Sean McDERMOTT for Applicant and examiner Andrew Jordan discussed the outstanding claims and latest Office action in light of Applicant’s proposed amendments and remarks submitted for the interview (attached) made under the After Final Consideration Program/AFCP.
The claims filed November 9, 2021 are not entered and the claims of August 26, 2021 remain and are currently outstanding in light of the final action of September 8, 2021.
At issue was allowance of the application under the After Final Consideration Program. Examiner found no allowance.
Claim 25 is the sole independent claim and requires an electrical integrated circuit. Liu provides such an electrical integrated circuit per the chip / external structure 562 of Fig. 9/¶ 65 which is seen as the same as the external structure 592 of claim 11 and used to reject claim 25. As such, the proposed amendments are not seen to overcome the outstanding rejections.

No agreement was reached.
Examiner looks forward to Applicant's next formal response.
Interview information is available at:
https://www.uspto.gov/patent/laws-and-regulations/interview-practice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571. The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
November 22, 2021